*1145“The purpose of pendente lite relief is to ensure that a needy spouse is provided with funds for his or her support and reasonable needs pending trial, and it is not to determine the correct ultimate distribution” (Viola v Viola, 294 AD2d 493, 493 [2002]; see Albanese v Albanese, 234 AD2d 489, 490 [1996]). “Modifications of pendente lite awards should rarely be made by an appellate court and then only under exigent circumstances, such as where a party is unable to meet his or her financial obligations, or justice otherwise requires” (Malik v Malik, 66 AD3d 968, 968 [2009] [internal quotation marks and citation omitted]). “Consequently, any perceived inequities in pendente lite [relief] can best be remedied by a speedy trial, at which the parties’ financial circumstances can be fully explored” (Dowd v Dowd, 74 AD3d 1013, 1014 [2010]). Here, the defendant wife has not demonstrated any exigency which warrants modification of the pendente lite maintenance or child support awards (see Shurka v Shurka, 68 AD3d 488 [2009]; Marohn v Marohn, 157 AD2d 771, 772 [1990]; Samuelsen v Samuelsen, 124 AD2d 650 [1986]).
A determination of an application for interim counsel fees is committed to the sound discretion of the trial court (see Dodson v Dodson, 46 AD3d 305 [2007]). Such an award is intended to “[ensure] that the nonmonied spouse will be able to litigate the action, and do so on equal footing with the monied spouse” (Prichep v Prichep, 52 AD3d 61, 65 [2008]). Under the circumstances of this case, the award of the sum of $10,000 in interim counsel fees was a provident exercise of the court’s discretion (see Domestic Relations Law § 237 [a]; McMahan v McMahan, 66 AD3d 971 [2009]; Rosenbaum v Rosenbaum, 55 AD3d 713 [2008]).
*1146The wife’s remaining contentions are without merit. Covello, J.E, Dickerson, Eng and Sgroi, JJ, concur.